[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 05-17173
                                                                 August 22, 2006
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK

                      D. C. Docket No. 04-22076-CV-MGC

NICOLAS LAURENT,

                                                              Plaintiff-Appellant,

                                     versus

NANCY N. HERKERT,
United States Trustee,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (August 22, 2006)

Before DUBINA, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Nicholas S. Laurent, a Chapter 13 debtor proceeding pro se, again appeals

the district court’s order relating to his motion to proceed with an interlocutory
appeal from the bankruptcy court’s Order Granting the Chapter 13 Trustee’s

Motion to Redirect Payment. We previously vacated the district court’s dismissal

order, which was based on the district court’s understanding that it lacked

jurisdiction. See In re Laurent, 149 F. App’x 833 (11th Cir. Aug. 22, 2005) (not

published). We held that the district court had jurisdiction to render a decision on

Laurent’s motion. Id. Accordingly, we directed the district court to decide, on

remand, whether or not to grant the debtor leave to proceed with an interlocutory

appeal from the bankruptcy court. On remand, the district court denied leave to

proceed. Laurent now appeals that decision. We affirm.

      The district court in a bankruptcy appeal functions as an appellate court in

reviewing the bankruptcy court’s decision.     Equitable Life Assurance Soc’y v.

Sublett, 895 F.2d 1381, 1383-84 (11th Cir. 1990). District courts may grant leave

to hear appeals of interlocutory orders entered by a bankruptcy judge. See 28

U.S.C. § 158(a). “Because [28 U.S.C. § 158(a)] does not provide the district court

any criteria for determining whether to exercise their discretionary authority to

grant leave to appeal, the court[s] look[] to 28 U.S.C. § 1292(b) which governs

discretionary interlocutory appeals from district courts to the court of appeals.” In

re Charter Co., 778 F.2d 617, 620 n.5 (11th Cir. 1985). In order to obtain leave to

proceed under 28 U.S.C. § 1292(b), a party must demonstrate that: (1) the order



                                         2
presents a controlling question of law; (2) over which there is a substantial ground

for difference of opinion among courts; and (3) the immediate resolution of the

issue would materially advance the ultimate termination of the litigation. See 28

U.S.C. § 1292(b).

      Here, the bankruptcy court’s order granting the Trustee’s motion to redirect

payment and ordering that any remaining funds, including those returned from

Bank Atlantic, be refunded to Laurent, did not meet the criteria warranting leave to

file an interlocutory appeal. The order did not present any issue of controlling law

over which there is disagreement among courts, but rather, it resolved the practical

issue concerning to whom the Trustee should pay the funds she still held.

Moreover, the order does not materially advance the outcome of the litigation. At

the time of the order, the bankruptcy court had closed the case and discharged the

Trustee, and Bank Atlantic, for whom the contested funds had been ear-marked,

had rejected the funds. Finally, as noted by the district court, resolution on the

merits of an appeal of the order to redirect funds would not grant Laurent the relief

he sought: title to the guardianship property had already passed to the guardian,

making the guardian the legal owner. Therefore, the district court did not err by

denying leave to proceed with an interlocutory appeal.

      AFFIRMED.



                                         3